DETAILED ACTION
 	 	Claims 1-20 are presented for examination on the merits.

Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 04/21/2020 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Drawings
The drawings filed on 04/21/2020 are accepted by the examiner.
Priority
The application is filed on 04/21/2020 and therefore the effective filing date of the application is 04/21/2020. 
Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
3.	Independent Claim 16 recites “a machine-readable medium, comprising executable instructions….”. Pending claims are interpreted as broadly as their terms reasonably allow (See In re Zletz, 893 F.2d 3 19 (Fed. Cir. 1989)). The broadest reasonable interpretation of a claim drawn to a machine-readable medium (also called computer readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media (See MPEP 2111.01).  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. §101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter).
4.	The Examiner suggests that a claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. §101 by adding the limitation "non-transitory" to the claim [or any similar limitations such as  "computer usable memory", or "computer usable storage memory", or "computer readable memory", or "computer readable device", (i.e. any variations thereof, where "media" or "medium" is replaced by "device" or "memory") or adding "wherein the medium is not a signal"].  Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.  The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure.  See, e.g., Gentqv Galleiy, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).
5.	Claims 17-19 are also rejected under 101 because they inherit the deficiencies of the base claim 16.

 				Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

10.	Claims 1-4 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Steffey et al. (US 20200019717 A1, hereinafter, Steffey) in view of Wiig et al. (US 20190172073 A1, hereinafter, Wiig).
 	Regarding claim 1, Steffey discloses a device, comprising: a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system (para 0007: system includes a memory having computer readable instructions and one or more a processors for executing the computer readable instructions), 
 	facilitate performance of operations, the operations comprising: receiving a first record of sending a file and a hash for the file from a sender of the file (Paragraphs 0036, 0062, 0053: check expected and actual hash code values using hash compare logic 110 and that write entries to the evidentiary log 108 to record results of the hash code check); 
 	recording the first record on a blockchain; providing the first record to a receiver of the file (Paragraph 0062: based on the expected hash code matching the actual hash code, block 412 is performed and a value of “valid” is assigned to an output of the authenticating. Based on the expected hash code not matching the actual hash code, block 414 is performed and a value of “not valid” is assigned to the output of the authenticating. The request to access the 3D data file and the output of the authenticating can be recorded in a log, such as evidentiary log); and 
 	monitoring a predetermined time period in which to receive a second record of receiving the file and the hash for the file (Paragraph 0027: monitoring is performed on a file level process, where the back-end process that is monitoring the secure digital asset location transmits alerts when significant events are detected, such as, but not limited to: new files being added, files being deleted, any changes to the file properties,  and failures of the security scan/hash check ).
 	Steffey does not explicitly states but Wiig from the same or similar fields of endeavor teaches recording the first record on a blockchain (Wiig Paragraph 0420:  A blockchain creates a distributed document of (outputs/transactions) in a form of a digital ledger, which can be available on a network of computers. When a transaction happens, the users propose a record to the ledger. Records are bundled into blocks (groups for processing) and each block receives a unique fingerprint derived from the records it contains. Each block includes the fingerprint of the prior block, creating a robust and unbreakable chain. It's easy to verify the integrity of the entire chain and nearly impossible to falsify historic records. In summary, blockchain is a public ledger of transactions).
  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to record the first record on a blockchain as taught by Wiig in the teachings of Steffey for the advantage of  providing a system based on a scalable requirement, active compliance and resource management for enhancing real-time and/or near real-time Cyber security (Wiig, Abstract).
 	Regarding claim 2, the combination of Steffey and Wiig discloses the device of claim 1, wherein the first record includes a first identifier for the sender, a second identifier for the receiver, a first timestamp, a file identifier, or a combination thereof (Steffey, Paragraph 0038: an identifier of an end-user accessing a 3D data file, a timestamp of when the 3D data file was downloaded, a timestamp of when the 3D data file was created or update, and a network address of a requestor of the 3D data file.)
 	Regarding claim 3, the combination of Steffey and Wiig discloses the device of claim 2, wherein the first record includes first information in the first record that is signed with a first private key of the sender (Steffey Paragraph 0045: hash code of the digest file (and/or of individual scan data files) can be signed by the scanner using a private key contained in the firmware of the scanner).
 	Regarding claim 4, the combination of Steffey and Wiig discloses the device of claim 3, wherein the first information comprises the first timestamp, the file identifier, and the hash for the file (Steffey, Paragraph 0038: an identifier of an end-user accessing a 3D data file, a timestamp of when the 3D data file was downloaded, a timestamp of when the 3D data file was created or update, and a network address of a requestor of the 3D data file).	
  	Regarding claim 16; Claim 16 is similar in scope to claim 1, and is therefore rejected under similar rationale (Further, Paragraphs 0053, 0055, 0038 of Steffey).
 	Regarding claim 17, the combination of Steffey and Wiig discloses the machine-readable medium of claim 16, wherein the operations further comprise: resending the file to the receiver responsive to a determination that the blockchain does not comprise the indication that the file was received after expiration of the time period (Steffey Paragraph 0054: alternatively, if the hash codes are different, the end user can be prompted to download the file again and the hash codes can be compared again to eliminate verification failures caused by the transfer of the data due to a slow or low quality connection to the data file storage 104.).  

 	Regarding claim 18, the combination of Steffey and Wiig discloses the machine-readable medium of claim 17, wherein the operations further comprise: sending an alert responsive to exceeding several times that the blockchain does not comprise the indication that the file was received (Steffey Paragraph 0063: An indicator (e.g., a light on a user interface, an audible alert, and/or a graphic displayed on a user interface screen of the user processor) can be provided to the requestor to alert the requestor to the status of the 3D data file as valid or invalid. In addition, an alert such as an electronic-mail or text message can be sent to a third party when the output of the authentication has a value of invalid.)  
 	Regarding claim 19, the combination of Steffey and Wiig discloses the machine-readable medium of claim 16, wherein the operations further comprise: indicating that the file contains sensitive personal information; reviewing the blockchain to determine whether compliance with regulatory requirements for the sensitive personal information have been met; and issuing a notification including a determination of compliance with the regulatory requirements for the sensitive personal information (Steffey Paragraph 0101: User portal 948 provides access to the cloud computing environment for consumers and system administrators. Service level management 950 provides cloud computing resource allocation and management such that required service levels are met. Service Level Agreement (SLA) planning and fulfillment 952 provides pre-arrangement for, and procurement of, cloud computing resources for which a future requirement is anticipated in accordance with an SLA).  
 	Regarding claim 20; Claim 20 is similar in scope to claim 1, and is therefore rejected under similar rationale (Further, Paragraphs 0420-0424 of Wiig).

Allowable Subject Matter 

11. 	Claims 5-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. §101, set forth in this office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
12. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Christian (US 20200204574 A1) discloses data surveillance techniques are presented for the detection of security issues, especially of the kind where privileged data may be stolen by steganographic, data manipulation or any form of exfiltration attempts. Such attempts may be made by rogue users or admins from the inside of a network, or from outside hackers who are able to intrude into the network and impersonate themselves as legitimate users.
Sharp (US 20160012465 A1) discloses that users may perform a variety of transactions including various gifting functions, re-gifting functions, and social interactions simply, through various types of electronic communications, including, but not limited to electronic messaging.
13.	In an effort to advance compact prosecution, with respect to any amendments to the claimed invention, the applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.  
Moreover with respect to advancing compact prosecution, if the applicant intends to make numerous amendments, the examiner respectfully requests that applicant submit a clean copy of the claims in addition to the marked up copy of the claims in order to expedite the examination process by allowing for accurate optical character recognition (OCR) of the claims.
The prior art made of record and not relied upon, if any, is considered pertinent to applicant’s disclosure and would be listed under PTO-Form 892.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHFUZUR RAHMAN whose telephone number is (571)270-7638.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-88788593.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHFUZUR RAHMAN/Primary Examiner, Art Unit 2498